Citation Nr: 0705720	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for multiple sclerosis.  In September 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.


FINDING OF FACT

The veteran's multiple sclerosis first manifested many years 
after service and is not related to his service or to any 
aspect thereof.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for multiple sclerosis, will be 
rebuttably presumed if it manifested to a compensable degree 
within seven years following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran contends that his multiple sclerosis had its 
clinical onset during his period of active service.  
Specifically, he contends that he experienced numbness, 
clumsiness, and blurred vision, which, he asserts, were 
symptoms of multiple sclerosis.  His service medical records 
show that in June 1976 he reported to sick call with 
complaints of injury to the index finger of his right hand.  
His finger was splinted and he was advised to apply heat to 
his injured finger.  On follow up evaluation, he complained 
of experiencing numbness during treatment.  He was advised to 
continue heat therapy.  On follow up evaluation three days 
later, he was again advised to continue heat therapy and was 
excused from on-duty exercises involving pressure to the 
right hand.  On the following day, the veteran's finger was 
found to be doing much better.  The swelling had reduced and 
he had full range of motion of the right index finger.  He 
was advised to continue to soak his right hand in warm water 
and to exercise the right hand.  There are no further 
treatment records related to complaints of numbness.  Records 
dated in January 1981 and subsequently show that the veteran 
had correctable refractive error but do not demonstrate any 
other evidence of blurred vision.  In February 1981, 
opthalmological evaluation delineated some peripheral 
pigmentation of the retina of the right eye.  The veteran's 
service medical records do not reflect complaints of 
clumsiness, or a sense of being off balance.  

While the record of the veteran's initial diagnosis of 
multiple sclerosis and the records leading up to that 
diagnosis are not available, available post-service clinical 
records dated from January 2002 to April 2004 demonstrate 
that the veteran was diagnosed with multiple sclerosis in 
June 2000.  Because the records leading up to the diagnosis 
are not available, however, the symptoms upon which the 
diagnosis was based are unclear.  Thus, it is also unclear 
precisely when the veteran first began to manifest symptoms 
associated with a diagnosis of multiple sclerosis, although 
available records indicate that he was experiencing symptoms 
recognized as pathological in February 2000.  The veteran's 
multiple sclerosis has been described as relapsing and 
remitting multiple sclerosis.  Clinical records demonstrate 
that he has experienced several exacerbations of this 
disease.

In support of his claim, the veteran submitted a December 
2003 letter from his private neurologist, in which the 
physician noted that while the veteran's official diagnosis 
of multiple sclerosis was not until June 2000, the veteran 
had experienced symptoms associated with multiple sclerosis 
prior to the date of the initial diagnosis.  The physician 
explained that with multiple sclerosis patients often found, 
in retrospect, that their symptoms extended back many years, 
even decades, and were not pursued or not recognized to be 
consequential at the time.  The physician stated that he had 
reviewed the veteran's service medical records, which, in the 
physician's opinion, were significant for June and July 1976 
entries regarding complaints of numbness associated with a 
sense of pressure in the right hand.  This was significant 
because these symptoms are consistent with multiple 
sclerosis.  Such symptoms tended to be transitory, generally 
lasting from several days to four to six weeks before 
dissipation.  A recovery date for the veteran's complaints of 
numbness in service was not noted, but the interval of time 
which was clarified in the record was consistent with early 
symptoms of multiple sclerosis.  The physician found little 
other explanation for these symptoms, and noted that he had 
included them in his neurological records as the first 
symptoms of record for the veteran's current diagnosis of 
multiple sclerosis.

In May 2005, a VA neurologist reviewed the veteran's records 
in order to ascertain whether the veteran's multiple 
sclerosis likely had its clinical onset during his period of 
active service.  The examiner reviewed the veteran's service 
medical records, and found that aside from the June and July 
1976 entries regarding his right hand complaints, there were 
no medical complaints at sick call that could be construed as 
manifestations of what was later diagnosed as multiple 
sclerosis.  The veteran's other records demonstrated that he 
was treated for prostatitis, subungual hematoma of the thumb, 
abdominal cramping, and that he underwent opthalmological 
evaluations that delineated some peripheral pigmentation of 
the retina.  The examiner then noted that in his December 
2003 letter, the veteran's private neurologist alluded to a 
reported numbness in a service medical record dated in June 
1976 and a note dated in July 1976 that confirmed the history 
of numbness associated with a sense of pressure in the right 
hand.  The examiner noted that the record dated in June 1976 
did indicate numbness, but felt that the private neurologist 
had misquoted the July 1976 record as a result of difficulty 
in interpreting the handwriting.  In the disposition of the 
July 1976 record, there was an arrow leading to what appeared 
to the examiner to be recommendations, which were, "no 
exercise or duty involving pressure on the right hand."  
Looking backward in the entries, there was a note dated on 
June 24, 1976 that indicated that an injury to the index 
finger of the right hand was treated with splinting, and that 
warm soaks were recommended for treatment.  The final entry 
regarding the index finger of the right hand was dated on 
July 2, 1976, and indicated that the veteran was doing much 
better, the swelling was reduced, and that there was a return 
to full motion.  Following his separation from service, there 
were no clinical records from the time of his discharge from 
service to the time of his diagnosis in June 2000.  
Additionally, there was no record of his initial visits that 
led to the diagnosis in June 2000.  The examiner determined 
that, given the veteran's service medical records, it was 
only reasonable to assume that the symptoms of his right hand 
in June and July 1976 were attributable to a traumatic injury 
and did not represent an initial manifestation of what was 
later diagnosed as multiple sclerosis, despite the veracity 
of the private neurologist's description of the natural 
history of relapsing and remitting multiple sclerosis.  
Therefore, the examiner concluded that it was not at least as 
likely as not that the numbness described in the veteran's 
service medical records was an initial manifestation of the 
veteran's current diagnosis of multiple sclerosis.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the May 2005 VA opinion finding 
that the veteran's multiple sclerosis did not likely have its 
clinical onset during his period of active service to be more 
probative than the December 2003 private opinion finding that 
it did because the Board agrees with the VA examiner's 
interpretation of the handwriting in the veteran's service 
medical records, which suggests that the veteran's right hand 
complaints were related to a traumatic injury of the right 
index finger rather than that the complaints were 
neurological in nature.  The last July 1976 entry in the 
service medical records pertaining to the right hand indicate 
that the swelling had reduced and that the veteran's range of 
motion had returned to normal.  The private neurologist did 
not address this later entry or the earlier record regarding 
splinting of the right index finger in concluding that the 
earlier entries were the initial manifestations of his 
multiple sclerosis.  As the VA examiner did address all of 
the records pertaining to the right hand and index finger, 
the Board finds the VA examiner's opinion to be more thorough 
and thus to be more persuasive.  

The initial diagnosis of multiple sclerosis is dated in June 
2000.  The first evidence of pathological symptoms associated 
with multiple sclerosis is dated in February 2000, at the 
earliest.  This is more than 20 years after his separation 
from service.  In view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, as there is no clinical evidence of symptoms 
associated with multiple sclerosis dated within 7 years of 
his separation from service, the veteran is not entitled to 
service connection for multiple sclerosis on a presumptive 
basis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
multiple sclerosis.  Thus, service connection for multiple 
sclerosis is not warranted.

The Board has considered the veteran's assertions that his 
multiple sclerosis had its clinical onset during his period 
of active service.  However, to the extent that the veteran 
relates his current diagnosis of multiple sclerosis to 
symptoms in service, his opinion is not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's multiple sclerosis first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
multiple sclerosis, the "benefit of the doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; a rating 
decision in November 2004; and a statement of the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


